Case: 12-10261     Document: 00511999923         Page: 1     Date Filed: 09/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2012
                                     No. 12-10261
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TAURUS D. BAKER,

                                                  Petitioner-Appellant

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL; KAREN EDENFIELD,
Warden,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                               USDC No. 1:12-CV-8


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Taurus D. Baker, federal prisoner # 11592-017, is serving the 292-month
prison sentence imposed pursuant to his convictions of offenses involving crack
cocaine and firearms. He now appeals the district court’s dismissal for want of
jurisdiction of his 28 U.S.C. § 2241 petition.
        We conduct a de novo review of the district court’s dismissal. See Kinder
v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000).                  Baker contends that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10261   Document: 00511999923        Page: 2   Date Filed: 09/26/2012

                                 No. 12-10261

Antiterrorism and Effective Death Penalty Act violates the Suspension Clause,
that Florida is not a state for purposes of the Controlled Substances Act and the
Tenth Amendment, that the 28 U.S.C. § 2255 remedy is inadequate or ineffective
to test the legality of his detention, and that he should be permitted to proceed
under § 2241 pursuant to Bond v. United States, 131 S. Ct. 2355 (2011).
      These arguments are unavailing.             Baker’s suspension-of-the-writ
argument lacks merit. See Felker v. Turpin, 518 U.S. 651, 664 (1996); Turner v.
Johnson, 177 F.3d 390, 392-93 & n.1 (5th Cir. 1999). Because Baker’s claims
arose at or before sentencing, his suit is properly construed as arising under
§ 2255. See Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).
Baker has not shown that Bond is retroactively applicable or that it establishes
his conviction of a nonexistent offense. See id. at 904; § 2255(e). Consequently,
he has not shown that he should be permitted to proceed with a § 2241 petition
under the savings clause found in § 2255(e). The district court did not err when
it concluded that Bond’s suit was best considered a § 2255 motion over which it
lacked jurisdiction. See Reyes-Requena, 243 F.3d at 901; Pack v. Yusuff, 218
F.3d 448, 451, 455 (5th Cir. 2000); § 2255(a).
      AFFIRMED.




                                       2